DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claims 2-5, 10, 13, 18, 23, 24, 26-36 are allowed.

The following is an Examiner’s statement of reasons for allowance:  
The closest prior art of record is Humayan et al. (US 2012/0009159 A1), of record, whom teaches a similar structure to that claimed which can be used for cell culture of RPE cells at Figs 20C-D and Pg. 10, Paragraph [0113) wherein a parylene substrate (100’) is coated or treated with another layer (100) which may also be parylene.  The reference does not describe or suggest the removal of the film and the orientation of the parylene substrate layer is such that it provides the flat surface for the second layer rather than the other way around as claimed (see instant Figure 4).  Lu et al. (2011), of record, teaches a synthetic semi-permeable membrane comprising a
single parylene layer over a perforated substrate and the removal thereof. 


et al. (2008), of record, has been reconsidered. The reference teaches a first 0.8 µm thick parylene layer (Supporting thin film) deposited onto a flat silicon substrate (Pg. 1569, Column 1, Lines 16-17 and Fig. 1, #s 1-2); the 1st parylene layer and flat substrate are etched to create 7.5 µm wide and 40 µm deep holes/perforations/recesses therethrough both the 1st parylene layer and into the underlying substrate and creating a plurality of thin regions interspersed in a
contiguous thick region twice as thick as the plurality of thin regions (Pg. 1569, Column
1, Lines 23-29 and Fig. 1, #s 4-5); then depositing a second 8.5 µm parylene layer over the perforated 1st parylene layer attached to the silicon substrate sufficient to cover the walls and surface bottom of each perforation (Pg. 1569, Column 1, Lines 29-31 and Fig. 1, #6).  The reference however does not teach or suggest the claimed structural feature of a rough back side as claimed, as the reference orientation is such that the etched portions extend into and are part of the substrate and therefore are not distinct as a “side”.  Therefore, no anticipation exists over the Giacchino et al. reference.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 











/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        12/16/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653